Citation Nr: 1146233	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction in disability for a service-connected right knee disability from a 20 percent to a 10 percent evaluation, to include entitlement to an increased evaluation.

2.  Propriety of the reduction in disability for a service-connected left knee disability from a 20 percent to a 10 percent evaluation, to include entitlement to an increased evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1968 to January 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain Social Security Administration (SSA) records and VA medical records and to provide the Veteran with an examination.

First, remand is required to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, at the September 2011 Board videoconference hearing, the Veteran stated that she was in receipt of SSA benefits for her inability to work.  No attempt has yet been made to obtain these potentially relevant records.  Accordingly, remand is required to attempt to obtain the records.

Second, remand is required to provide the Veteran with an additional VA examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Leg disabilities may be evaluated for shortening of the lower extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).  Here, an adequate April 2011 VA joints examination was recently conducted.  However, in a May 2009 VA medical record and an August 2008 private medical record, the examiners stated that the Veteran's right leg is shorter than her left leg due to her arthritis problems.  A February 2008 VA examination also noted that the Veteran's right leg is shorter than her left leg.  But no examiner provided an opinion regarding whether the leg length discrepancy was due to the Veteran's service-connected knee disabilities or to a nonservice-connected disability, such as the Veteran's bilateral hip arthritis.  The evidence is thus unclear regarding the scope of the residuals of the Veteran's knee disabilities.  Accordingly, remand is required to ascertain the residuals and severity of the Veteran's bilateral knee disabilities.

Additionally, while on remand, the AMC must obtain any recent VA medical records not yet associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Follow the procedures as listed above. 

3.  After any additional records are associated with the claims file, schedule the Veteran for a joints examination to determine the current severity of her service-connected right and left knee disabilities.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

All indicated tests and studies, to include range of motion testing, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology of the service-connected right and left knee disabilities, to include whether it is more likely than not (50% or greater probability) that any right leg shortening is due to the Veteran's service-connected right and left knee disabilities.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee, the presence or absence of changes in condition of the skin indicative of disuse, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disabilities.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


